Citation Nr: 0924962	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  03-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to April 30, 1999, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to November 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2006, the Board issued a decision that granted an 
earlier effective date of April 30, 1999, for a TDIU, but 
denied an effective date earlier than that date.  The 
Veteran, in turn, appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).

In October 2008, the Court issued a memorandum decision that 
vacated the Board's May 2006 denial and remanded the matter 
to the Board for action in compliance with that memorandum 
decision.

In March 2009, the Veteran's attorney moved to withdraw as 
his representative before VA.  This motion was granted.  In 
April 2009, the Veteran informed the Board that he was aware 
of this motion, and of his other representation options, but 
chose to be unrepresented before the Board in this matter.  


FINDINGS OF FACT

1.  An informal claim for a TDIU was received on November 20, 
1996, during an RO hearing.

2.  The earliest date that it is factually ascertainable that 
the Veteran was unemployable due to his service-connected 
disabilities is June 23, 1998.


CONCLUSION OF LAW

The criteria for an effective date of June 23, 1998, but no 
earlier, for the award of a TDIU, have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
3.400, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than April 
30, 1999, for the grant of a TDIU.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record does not reflect that the 
Veteran has been provided adequate VCAA notice.  However, the 
Veteran has been informed of the legal criteria governing the 
assignment of effective dates.  One of the determinative 
elements is when the claim was received, something that has 
already occurred.  The other determinative element is when it 
is first factually ascertainable that the Veteran was 
unemployable due to his service-connected disabilities.  From 
the argument submitted by the Veteran and that submitted on 
his behalf by his former attorney, it is clear that the 
Veteran is aware of the requirements for an earlier effective 
date, the evidence required to substantiate the claim, and 
the respective obligations of VA and the Veteran in obtaining 
evidence.  In addition, the record reflects that all 
available, pertinent evidence identified by the Veteran or 
his former attorney has been obtained.  Neither the Veteran 
nor his former attorney has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
Significantly, in the Court's order vacating the Board's May 
2006 denial, no deficiency in the notice or assistance 
provided to the Veteran was cited.  Therefore, the Board 
concludes that any procedural errors in the development and 
consideration of this claim by the originating agency were 
not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2008).

The Court held in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.

For TDIU claims, the effective date is generally, the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is 
filed within one year of the date that the evidence shows 
that an increase in disability has occurred, the earliest 
date as of which an increase is factually ascertainable (not 
necessarily the date of receipt of the evidence) is 
appropriate.  38 C.F.R. § 3.400(o)(2).  See also Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  Evidence contained 
in the claims file showing that an increase was ascertainable 
up to one year before the claim was filed will be 
dispositive.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).





Analysis

A claim for a TDIU rating, where service connection has 
previously been established for the underlying condition or 
conditions, shares the essential characteristics of a claim 
for an increased service-connected rating.  Suttman v. Brown, 
5 Vet. App. 127 (1993).  Accordingly, the effective date 
provisions applicable to increased ratings, set out above, 
are generally applicable with respect to the TDIU claim.

A claim for a TDIU may be presented informally or may be 
raised by the facts.  "Once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the 'identify the benefit sought' 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 
(Fed. Cir. 2001).

To assign the appropriate effective date for a TDIU award, 
the Board must first determine the appropriate date of claim.  
The Board must then determine when it became factually 
ascertainable that the Veteran was rendered unemployable by 
his service-connected disabilities. 

A memorandum from the veteran's employer dated in May 1995 
indicates that the veteran had a discussion with his Plant 
Manger about the quality of his work.  He was characterized 
as "an ineffective worker" by his teammates.  The veteran 
felt that this characterization was unfair.  He reported 
that, while not the fastest worker, he was not the slowest.  
The veteran's work output and quality levels were to be 
tracked.

An April 1996 letter from the veteran's employer indicates 
that the veteran had demonstrated marginal to unacceptable 
performance since beginning his employment in June 1991.  He 
displayed a history of tardiness.  He had corrective action 
for tardiness in November 1991 and September 1992.  He was 
also noted to have had late punches and/or unacceptable call 
in procedures from January to April 1996.  His employer noted 
that 28 late punches over the past four months were 
unacceptable.

A June 1996 determination from the North Carolina Employment 
Security Commission indicates that the veteran last worked in 
April 1996 as an assembly technician.  It was noted that he 
was discharged from his job due to unacceptable performance 
and excessive tardiness.  The veteran performed his job to 
the best of his ability and was found to have not been in 
violation of the employer's attendance policy.  Therefore, he 
was not disqualified from unemployment benefits.

During VA treatment in October 1996, the veteran complained 
of pain in his neck radiating into his head as well as chest 
pain and tightness in his lower left side.  An impression of 
sarcoidosis was rendered.  During subsequent treatment in 
October 1996, he reported experiencing low back pain after 
hearing a loud pop in his back.  On examination, he had pain 
across his lumbar area.  He was advised to avoid lifting and 
bending.

In November 1996, he complained of a 3-day history of neck 
and low back pain.  It was noted that he had an acute 
exacerbation of his back and neck problems.  MRI revealed 
diffuse degenerative disc disease with stenosis at the neck.

At a November 20, 1996, hearing before an RO hearing officer, 
the veteran reported serious performance problems at work due 
to his neck and back disabilities, that he had lost jobs 
because of his service-connected disabilities, and that he 
had been unemployed since April 1996.  He testified that he 
had difficulty remaining on his feet for long periods of 
time.  He needed assistance from his 13-year-old son to do 
laundry and lift the clothes basket.  His doctors had told 
him to avoid any lifting.  The Veteran testified, in essence, 
that his service-connected disabilities caused him to be 
unemployable.  

This November 1996 testimony contained an informal claim for 
TDIU.  It does not appear that a TDIU form was mailed to the 
Veteran at this time.  

In March 1997, the veteran was afforded a VA non-tuberculosis 
disease and injuries examination.  He had a history of 
pulmonary sarcoidosis since 1980 that was accompanied by 
chest pain, shortness of breath, and night sweats.  He had 
not been treated for this condition in the past.  He smoked 
cigarettes and reported a productive cough.  His shortness of 
breath came with extreme exertion.  He could walk about half 
a mile without getting shortness of breath, but he had to 
stop because of other problems.  He had lost 11 pounds over 
the past year reaching his current weight of 138 pounds.  
Examination of his chest revealed it to be hyperresonant to 
percussion.  He had a few scattered rhonchi at the left base.  
Otherwise, chest examination was unremarkable.  The pertinent 
assessment was pulmonary sarcoidosis by history, with 
sequelae.

Private medical records dated from August 1998 to January 
2000 show that the veteran complained of pain in his right 
upper and lower extremities, neck and low back.  In a 
September 1998 treatment record, the veteran's physician 
wrote that, "it is difficult to know what to make of this 
relatively healthy appearing . . . male with complaints of 
pain throughout his entire body."  Bone scan revealed poly 
joint degenerative arthritis, but the physician did not feel 
that this arthritis was severe.  Neurological examination was 
intact.  There were minimal myofascial findings.  Minimal 
facet tenderness was noted throughout the cervical and lumbar 
spine.  Examination of the sacroiliac joints was negative.  A 
subsequent record notes that he had somatic complaints of low 
back pain and pain in the sacroiliac region bilaterally.  He 
underwent cervical epidural steroid injection.

An October 1998 treatment record notes that the veteran had 
been out of work for a few years.  It was believed that his 
cervical disk disease was enough to give him limitation in 
excess of 15 pounds and would required frequent change of 
position and avoidance of repetitive bending.

A January 1999 private medical record indicates that the 
veteran returned for an evaluation of pain.  He reported that 
his head and neck pain were somewhat better; however, that 
morning he heard a loud crack in his back that resulted in 
severe lower back pain.  He reported that this occurred 
periodically.  The impression was chronic pain with 
superimposed acute pain.

In March 1999, he reported light headaches that were not as 
severe as before, lasting for just a few seconds.  Sometimes 
when he turned to the right, he would have neck pain and 
right shoulder pain.  Sometimes when he woke up in the 
morning, his hands would feel stiff and swollen.  He 
sometimes woke up with a dry mouth and drowsiness, presumably 
from his amitriptyline.  He was using a TENS unit and thought 
it was making a great difference.  He had no loss of bowel or 
bladder function and no visual change.  He continued to have 
pain in his neck, shoulder, head, back, and low back.  
Physical examination revealed tenderness to palpation of his 
cervical spine.  His power was 5/5 throughout with no 
pronator drift.  The impression was chronic pain.

In a statement received by the RO on April 30, 1999, the 
veteran's representative filed an informal claim for 
increased disability compensation due to the veteran's 
inability to work at any regular job since 1996.

In May 1999, the veteran was afforded a VA examination.  He 
reported that he was unable to work at any regular job since 
1996.  After examining the veteran and reviewing the results 
of imaging examination, the examiner opined that the veteran 
would not appear to have any reason not to be able to work 
and lift and he was obviously strong enough for the same.  
However, it was felt that it was unlikely that the veteran 
would seek out much work involving muscular effort because of 
his complaints of pain.

The veteran underwent a disability determination evaluation 
for the North Carolina Disability Determination Services in 
January 2000.  His chief complaint was chronic pain syndrome 
with numerous complaints of pain.  His worst pain was in his 
neck.

On April 6, 2000, the RO received an April 2000 statement 
from the veteran's private physician.  It was noted that the 
veteran was unable to work.  Because of his inability to 
work, he had filed for bankruptcy.  He did not have a place 
to live and he traveled between various friends and family.  
He also had problems with transportation that had resulted in 
missed medical appointments.  The veteran was noted to have 
had a severe increase in his pain involving his neck, head, 
arms, thorax, hips and legs.  His TENS unit had lost its 
effectiveness.  He experienced some chest tightness and 
shortness of breath which was persistent.  He was unable to 
sit or stand in one position for any amount of time due to 
persistent pain.  On examination, the veteran was awake, 
alert, and oriented.  He had decreased range of motion in his 
neck and all four extremities.  He had give away weakness 
throughout due to pain.  The examiner noted that the veteran 
was not doing well.  It was felt that the veteran was totally 
disabled and was unable to have adequate medical care.

At an April 2000 hearing before the Board addressing other 
issues, the veteran reported that he had pain in his lumbar 
spine that radiated down both lower extremities.  He had to 
constantly change his position to relieve pressure.  He used 
a TENS unit daily along with a heating pad.  He could not 
squat, bend, or perform repetitive lifting due to his back 
problem.  He also reported pain in his head, shoulders, and 
neck.  He reported paralyzing headaches lasting anywhere from 
5 seconds to a minute.  He had severe spasms in his upper 
back.

An August 2000 private outpatient treatment record shows that 
the veteran was not doing well clinically.  He continued to 
have practically constant pain involving parts of his body.  
He had an increase in his neck pain, headaches, back pain, 
leg pain, and hip pain.  Extensive evaluation in the past had 
not revealed any obvious surgical abnormalities.  Due to his 
social situation and lack of financial resources, he often 
times was unable to take his prescribed medication for pain.

Records received from the Social Security Administration show 
that the veteran was awarded Social Security disability 
benefits in December 2000.  The effective date of this award 
was June 23, 1998, the date he met the insured status 
requirements of the Social Security Act.  It was noted that 
the veteran was 41 years old on the date that the disability 
began, had a high school education, and had not engaged in 
any substantial gainful activity since the disability onset 
date.  The Social Security Administration found that the 
veteran had several impairments that were considered "severe" 
under the Social Security Act.  These impairments were 
cervical degenerative disc disease, osteoarthritis, and 
chronic pain syndrome.  They prevented him from performing 
any substantial gainful activity on a regular, sustained, 
full time, competitive basis.

By rating action in February 2003, the RO assigned a 40 
percent disability evaluation for the veteran's service- 
connected lumbar spine disability and a 40 percent evaluation 
for his service-connected cervical spine disability.  These 
increased ratings were effective from September 6, 2000.  As 
a result of this action, the veteran's combined service-
connected disability evaluation was increased to 70 percent, 
and a total disability evaluation due to individual 
unemployability resulting from service-connected disability 
(TDIU) was assigned effective from September 6, 2000.

By rating action in April 2003, the RO awarded service 
connection for left shoulder impingement syndrome with 
degenerative joint disease and right shoulder impingement 
syndrome with degenerative joint disease.  Each disability 
was awarded a 10 percent disability evaluation effective from 
January 1996.  This action resulted in the assignment of 
combined evaluations for the service-connected disabilities 
of 40 percent from January 5, 1996; 50 percent from May 9, 
1996; 60 percent from October 7, 1996; and 80 percent from 
September 6, 2000.

In a statement received by the RO in March 2003, the veteran 
expressed his satisfaction with the disability evaluations 
assigned for his lumbar and cervical spines.  However, he 
expressed disagreement with the assigned effective date of 
his total disability evaluation.

Pursuant to the Board's May 2005 remand, the originating 
agency forwarded the veteran's claims files to the Director 
of the Compensation and Pension Service (Director) for a 
determination as to whether an earlier effective date for the 
grant of TDIU was warranted on an extra-schedular basis.  The 
Director determined that entitlement to TDIU prior to 
September 6,2000 on an extra- schedular basis was not 
warranted because the veteran's symptoms were not shown to be 
of such severity as to have interfered with his ability to be 
gainfully employed.

As noted, the transcript of the Veteran's November 1996 
hearing constitutes a valid informal claim of entitlement to 
a TDIU.  It is therefore deemed to be the appropriate date of 
claim.  The Board must now determine the date entitlement to 
a TDIU arose.

In this case, the RO's award of a TDIU was predicated, at 
least in part, on the RO's February 2003 grant of increased 
disability evaluations for the veteran's service-connected 
low back and cervical spine disabilities.  At that time, the 
RO assigned a 40 percent evaluation for each disability.  
This action resulted in a combined disability evaluation of 
70 percent from September 6, 2000.

Although the veteran did not meet the minimum schedular 
criteria for a TDIU until September 6, 2000, the Board is of 
the opinion that the evidence is in equipoise as to whether a 
total rating is warranted on an extra-schedular basis from 
June 23, 1998, the date the Social Security Administration 
decision found him disabled due to service-connected 
disabilities.  The determination of the SSA is certainly 
probative evidence.  The Board is mindful that SSA 
regulations and administrative decisions, including its 
factual conclusions regarding the date on which the veteran 
became unable to work, are not binding on VA or the Board.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
However, in this case, the disabilities noted in the Social 
Security Determination are virtually the same ones that 
warrant TDIU.  Thus, the Board finds the conclusion as to 
disability highly probative in view of the unadjudicated 
informal claim filed in November 1996.  

The Board notes that the medical evidence prior to June 23, 
1998, does not support a finding of TDIU.  The Veteran had 
minimal findings related to his service-connected 
disabilities at that time, and a combined rating of 30 
percent.  As noted in the above recitation of the evidence, 
the medical record is replete with reference to the limiting 
but not wholly disabling nature of the combined effects of 
the Veteran's service-connected disabilities.  

Although the medical evidence is not wholly illustrative of 
TDIU as of June 23, 1998, the Board will find that, in view 
of the Social Security findings which are not inconsistent 
with the record, there is at least equipoise as to the TDIU 
issue as of that date.  In this regard, the Board notes that 
the record reflects that the veteran last maintained 
substantially gainful employment in 1996.  He has a limited 
education and industrial background.  As the evidence is in 
equipoise, TDIU is warranted as of June 23, 1998, but not 
prior to that time, as the preponderance of the evidence is 
against a TDIU prior to June 23, 1998.  It is not factually 
ascertainable prior to June 23, 1998, that the Veteran was 
unemployable due to his service-connected disabilities.  
Accordingly, an effective date prior to June 23, 1998, is not 
in order.


ORDER

Entitlement to an effective date of June 23, 1998, but no 
earlier, for the assignment of a TDIU is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


